UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1180



TANIA VELEZ,

                                              Plaintiff - Appellant,

          versus


UUNET TECHNOLOGIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-493-A)


Submitted:     July 13, 2000                 Decided:   July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Fast Gustafson, Arlington, Virginia, for Appellant. Thomas
F. O’Neil, III, Harvey D. Rumeld, Darryl G. McCallum, WORLDCOM,
INC., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tania Velez appeals from the district court’s orders: (1)

granting summary judgment to the defendant on her employment dis-

crimination complaint; and (2) denying her motion for reconsid-

eration.   Our review of the record, the parties’ briefs, and the

district court’s opinions discloses no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.   See Velez

v. UUNET Technologies, No. CA-99-493-A (E.D. Va. Dec. 29, 1999 &

Jan. 21, 2000).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 28, 1999, the district court’s records show that it was
entered on the docket sheet on December 29, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2